DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This final action is in response to the amendment dated 05/03/22. The same grounds of rejections are maintained in this final as in the nonfinal dated 02/03/22
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites an on-body injector system that includes a housing that is engageable with a patient. The on-body injector system also recites a radiation generator. The examiner is interpreting amended claim 1 that the on-body injector system having a housing that is engageable with a patient and also having a radiation system together. However, the specification does not teach or suggest that an on-body injector system that also includes a radiation generator. The disclosure describes an on-body drug delivery device where the medicament container that is enclosed within the housing of the body injector is sterilized with an electron beam generator disposed near the housing. Applicant is requested to amend claim 1 by reciting that the radiation generator is not part of the on-body injector system but is used to sterilize and/or disinfect the container.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Py et al. (US 2004/0141886 A1) in view of Heller (US 2010/0198188 A1).
Regarding claim 1, Py et al. discloses an on-body injector system (Fig.33) comprising:
A drug container assembly (Fig.2:110) including a container (Fig.2:114), a seal member (Fig.2:132), and a sealing interface (Fig.2:112 and 118) between the seal member and the container, the container having an opening (unlabeled upper opening of vial 114 as shown in Fig.2) and the seal member (Fig.2:132) is capable of at least partially covering the opening in the container;
A fluid pathway assembly (Fig.11:282) coupled to the drug container assembly and including a needle (Fig.11:282), the needle being movable between a storage position, in which a point of the needle is spaced from the seal member, and a delivery position, in which the point of the needle is disposed (coupled to the drug container) at least partially through the seal member (see Figures 12A-12B);
A radiation generator (Fig.10:276) configured to emit rays of radiation to sterilize and/or disinfect the sealing interface [0101-0103];
A barrier (Fig.2:134 as the aluminum locking or crimping ring) disposed adjacent to the sealing interface (Fig.2:112 and 118) and having an opening (unlabeled opening in 136 as shown in Figures 1 and 2); and
Wherein at least a portion of the drug container assembly (Fig.2:110) is positioned adjacent to the opening (Fig.2:132, 112 and 118) in the barrier.
Py et al. appears silent to disclose that the sterilized containers are used in wearable drug delivery devices.
Heller discloses a wearable (selectively engageable with a patient) drug delivery device having a housing [0047] that includes walls where the housing includes the drug container assembly and the fluid pathway assembly [0046-0047] since such devices deliver a predetermined amount of an active agent to a subject [0003]. In addition, Heller discloses that the insertion element can be in fluid communication with the source of fluid ([0046]; the fluid pathway is coupled to the drug container assembly). The claimed invention as a whole would have been obvious before the effective filing dated of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place Py et al. drug filled container within the housing of Heller wearable drug delivery device since such devices deliver a predetermined amount of an active agent to a subject.
Regarding claim 2, Py et al. discloses that the barrier (Fig.2:134) includes a wall (Fig.2:136) and the opening is formed in the wall.
Regarding claim 3, Py et al. discloses at least a portion of the container (Fig.10:276, 214 and 234) and the radiation source are disposed on opposite sides of the wall.
Regarding claim 4, the unlabeled seal member in Fig.10 and the radiation source 276 in the apparatus 274 in Py et al. are disposed on the same side of the wall (Fig.2:136).
Regarding claim 5, Py et al. discloses that the barrier (Fig.2:134) includes a bore (unlabeled opening in 136 as shown in Figures 1 and 2) communicating with the opening, and wherein the at least a portion of the seal member is disposed in the bore.
Regarding claim 6, Py et al. discloses that the at least a portion of the container (unlabeled walls of vial 114 shown in Fig.2 are outside the unlabeled opening in 136) disposed outside of the bore.
Regarding claim 7, Py et al. discloses that the opening (unlabeled opening of vial 114 and the unlabeled opening in 136 as shown in Fig.2 are coaxial) in the container is coaxial with the opening in the barrier.
Regarding claim 8, Py et al. discloses that the drug container assembly includes a crimp ring (Fig.10:234) coupling the seal member to the container, at least a portion of the crimp ring (Fig.10:248) extending through the opening (unlabeled opening in 136 as shown in Figures 1 and 2) in the barrier (Fig.2:134).
Regarding claim 9, Py et al. discloses that the radiation generator a photon generator [0102].
Regarding claim 10, Py et al. discloses that the radiation generator is an electron beam generator [0102-0103].
Regarding claim 11, Py et al. discloses that the barrier (Fig.2:134 the aluminum blocks radiation) is a radiation shield.
Regarding claim 12, Py et al. discloses that the rays of radiation emitted by the radiation generator penetrate the seal member to sterilize or disinfect [0101-0103] the sealing interface between the seal member and the container.
Regarding claim 13, Py et al. discloses that the barrier (the aluminum of 134 in Fig.2 blocks radiation) limits exposure of at least a portion of the container to the rays of radiation emitted by the radiation generator during a sterilization or disinfection process.
Regarding claim 14, Py et al. discloses that the barrier includes a shoulder (Fig.2:136 and 138) are capable of being configured to obstruct the rays of radiation emitted by the radiation generator from interacting with the at least a portion of the container during the sterilization or disinfection process.
Regarding claim 15, Py et al. discloses that the barrier (Fig.2:134) surrounds (Fig.2:136 and 138) at least a portion of the seal interface (Fig.2:112 and 118).
Regarding claim 16, Py et al. discloses that the seal member (Fig.2:132) includes a first surface (Fig.2:122) and a second surface (Fig.2:126) located on opposite sides of the seal member; the first surface of the seal member (Fig.2:122) and a wall of the container (unlabeled walls of vial 112 as shown in Fig.2) define a reservoir; and in the storage position, the point of the needle (see Figures 13A-13B) is disposed adjacent to the second surface (Fig.2:126) of the seal member with no structure in between the second surface of the seal member and the point of the needle.
Response to Arguments
Applicant's arguments filed on 05/03/22 have been fully considered but they are not persuasive. 
On pages 6-7 of the Remarks section, Applicant argues the following: that Py fails to disclose or suggest an on-body injector system; that Py fails to disclose or suggest a drug container assembly and a fluid pathway assembly, wherein the drug container assembly and the fluid pathway assembly are disposed in a housing; that Heller is completely silent regarding the infusion set including the needle being coupled to the reservoir, let alone any portion of a drug container assembly; and that the infusion set in Heller is not coupled to the reservoir or any other container.
The examiner respectfully disagrees. First, it is noted that Applicant argued Py and Heller separately and not as an obvious rejection.  Heller does teach through out the reference that the injector system is on-body or wearable [0047]. And Heller does teach that the fluid pathway assembly is coupled to the drug container assembly [0038 or 0046]. See Figure 1, 5, 7, 6, 8, and 10.
The Py reference does teach a fluid pathway assembly (Fig.11:282) coupled to the drug container assembly and including a needle (Fig.11:282), the needle being movable between a storage position, in which a point of the needle is spaced from the seal member, and a delivery position, in which the point of the needle is disposed (coupled to the drug container) at least partially through the seal member (see Figures 12A-12B).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798